Exhibit 10.5

Execution Version

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of this
January 25, 2017, among JACKSON INVESTMENT GROUP, LLC, a Georgia limited
liability company, as purchaser and holder of the Subordinated Note (as defined
below) and as secured party under the Subordinated Security Documents (as
defined below) (“Subordinated Lender”), STAFFING 360 SOLUTIONS, INC., a Nevada
corporation (“Parent”), certain of the Parent’s subsidiaries party hereto and
MIDCAP FUNDING X TRUST, a Delaware statutory trust and successor by assignment
from MidCap Financial Trust, as Agent for the financial institutions or other
entities from time to time parties to the Senior Loan Agreement (as hereinafter
defined) (acting in such capacity, “Agent”), and as a Lender, or such then
present holder or holders of the Senior Loan (as hereinafter defined) as may
from time to time exist (the “Lenders,” and collectively with the Agent, the
“Senior Lenders”). Reference in this Agreement to “Subordinated Lender”,
“Subordinated Lenders”, “each Subordinated Lender” or otherwise with respect to
any one or more of the Subordinated Lenders shall mean each and every person
included from time to time in the term “Subordinated Lender” and any one or more
of the Subordinated Lenders, jointly and severally, unless a specific
Subordinated Lender is expressly identified.

RECITALS

A. PEOPLESERVE, INC., MONROE STAFFING SERVICES, LLC, PEOPLESERVE PRS, INC., FARO
RECRUITMENT AMERICA, INC., LIGHTHOUSE PLACEMENT SERVICES, INC. and any
additional borrower that may hereafter be added to the Senior Loan Agreement (as
hereinafter defined) (collectively, “Borrowers”), Parent, Agent and Senior
Lenders have entered into a Credit and Security Agreement dated as of April 8,
2015 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Senior Loan Agreement”) pursuant to which, among other
things, Senior Lenders have made certain loans and financial accommodations to
Borrowers and the other Credit Parties (as hereafter defined). Parent has
guaranteed the obligations of Borrowers pursuant to that certain Payment
Guaranty dated April 8, 2015 (the “Parent Guaranty”). All of Borrower’s
obligations to Senior Lenders under the Senior Loan Agreement and the other
Senior Loan Documents (as hereinafter defined) are secured by liens on and
security interests in substantially all of the now existing and hereafter
acquired personal property of Borrowers and Parent

B. Borrowers, Parent and any other Credit Party (as defined in the Senior Loan
Agreement) may each be referred to herein as a “Credit Party” and collectively
as “Credit Parties”. All collateral, real and personal, now or hereafter
encumbered by the lien of any Senior Loan Document is herein referred to
collectively as the “Collateral”. All other capitalized terms used but not
defined herein shall have the meanings set forth in the Senior Loan Agreement.

C. Subordinated Lender has made a $7,400,000 subordinated secured investment in
Parent pursuant to the Subordinated Note Documents (as defined below), the
repayment of which is guaranteed and secured by Credit Parties and their assets
pursuant to the Subordinated Note Documents.

D. Pursuant to the terms of the Senior Loan Agreement, Agent and Senior Lenders
require the execution and delivery of this Agreement by Subordinated Lender and
Parent in order to set forth the relative rights and priorities of Senior
Lenders and Subordinated Lender under the Senior Loan Documents and the
Subordinated Debt Documents (as hereinafter defined).

--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby covenant and agree
as follows:

1. Definitions. The following terms shall have the following meanings in this
Agreement:

“Agent” has the meaning set forth in the preamble hereto; provided, that upon
the consummation of any Permitted Refinancing, the Agent shall be the “Agent” or
“Administrative Agent” (or like term) as specified in the applicable Permitted
Refinancing Senior Loan Documents.

“Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United States Code,
as amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

“Collateral” shall mean any property or assets (whether real or personal and
whether now existing or hereafter acquired or arising) of any Credit Party or
subsidiary thereof that is now or hereafter subject to any lien, mortgage,
security interest or other encumbrance granted in favor of the Senior Lenders or
the Subordinated Lender, respectively, to secure the obligations of the Credit
Parties or their subsidiaries to Senior Lenders under the Senior Loan Documents
or the Subordinated Debt Documents.

“Conversion Shares” shall mean any shares of the common stock of the Parent
issuable in connection with any conversion, exchange, transfer or other
transaction involving the Subordinated Debt, including any Warrant Exercise
Shares, Commitment Fee Shares or Interest Conversion Shares (each as defined in
the Subordinated Note Agreement).

“DIP Financing” shall mean debtor-in-possession financing provided by or
consented to any one or more of the Senior Lenders in a Proceeding described in
Section 2.10(b).

“Distribution” means, with respect to any indebtedness, (a) any payment or
distribution by any Person of cash, securities or other property, by set-off or
otherwise, on account of such indebtedness or obligation, (b) any redemption,
purchase or other acquisition of such indebtedness or obligation by any Person,
or (c) the granting of any lien or security interest to or for the benefit of
the holders of such indebtedness or obligation in or upon any property of any
Person. Notwithstanding the foregoing, (a) any Subordinated Debt Conversion
(including the issuance of any Interest Conversion Shares as defined in the
Subordinated Note in lieu of cash interest), any non-cash payment in kind in
respect of any interest on the Subordinated Debt, (b) any issuance of the
Warrant or any shares of common stock of Parent upon any exercise of the
Warrant, and (c) any issuance of the Commitment Fee Shares as defined in the
Subordinated Note Agreement, in each case, shall not be considered a
Distribution for purposes of this Agreement.

“Enforcement Action” shall mean (a) to take from or for the account of any
Credit Party or any guarantor of the Subordinated Debt, by set-off or in any
other manner, the whole or any part of any moneys which may now or hereafter be
owing by any Credit Party or any such guarantor with respect to the Subordinated
Debt; (b) to sue for payment of, or to initiate or participate with others in
any suit, action or proceeding against any Credit Party or any such guarantor to
(i) enforce payment of or to collect the whole or any part of the Subordinated
Debt, or (ii) commence judicial enforcement of any of the rights and remedies
with respect to the Subordinated Debt Documents or applicable law with respect
to the Subordinated Debt, including, without limitation, any judicial
proceedings under the Subordinated Debt Documents to obtain possession of any
premises leased; (c) to accelerate the Subordinated Debt; (d) to

-2-

--------------------------------------------------------------------------------

exercise any put option or to cause any Credit Party or any such guarantor to
honor any redemption or mandatory prepayment obligation under any Subordinated
Debt Document; (e) to notify account debtors or directly collect accounts
receivable or other payment rights of any Credit Party or any such guarantor;
(f) to exercise any self-help remedies available to Subordinated Lender in its
capacity as a landlord under a lease which constitutes a portion of the
Subordinated Debt Documents; or (g) take any action under the provisions of any
state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any Collateral or other property or assets of any Credit
Party or any such guarantor including the Collateral.

“Paid in Full” or “Payment in Full” shall mean, with respect to the Senior
Loans, the payment in full in cash and satisfaction in full of all of the
obligations under the Senior Loan Documents (other than Unasserted Contingent
Indemnification Obligations), and the termination of all obligations of Agent
and Senior Lenders under the Senior Loan Documents (including, without
limitation, any commitment to lend), and the termination of the Senior Loan
Documents.

“Permitted Enforcement Actions” means the following Enforcement Actions: (a) any
Enforcement Actions (i) to prevent its claims under Subordinated Debt Documents
or with respect to the Subordinated Debt from being time-barred in a Proceeding
(including, without limitation, voting claims or filing proofs of claim subject
to the other provisions of this Agreement) or otherwise barred by the applicable
statute of limitations or otherwise; or (ii) to preserve the perfection of its
security interest in the Collateral and its rights to receive any surplus from
the disposition of the Collateral; (b) the filing of any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims of the Subordinated Creditor; and (c) actions to seek
and obtain specific performance or injunctive relief to compel the Borrowers to
comply with (or not violate or breach) any obligations under any Subordinated
Note Debt Document; and (d) actions to seek and obtain specific performance or
injunctive relief to compel the Borrowers to comply with (or not violate or
breach) any obligations under relating to the Warrant, the Warrant Agreement, or
in respect of the Commitment Fee Shares or the Interest Conversion Shares (as
defined in the Subordinated Note Agreement on the date hereof), including the
issuance or registration of any shares of common stock issuable on exercise of
the Warrant, any Commitment Fee Shares or any Interest Conversion Shares, or
relating to any registration, indemnity or other rights with respect thereto,
including without limitation, the enforcement of any rights under Section 7.14
(Registration Rights; Indemnification) of the Subordinated Note Agreement;
provided that any such Enforcement Action under the immediately preceding
clauses (a) through (d), inclusive, is not accompanied by (x) any action respect
of the Collateral or that is adverse to the interests of the Senior Lenders in,
or the enforcement of Senior Lenders’ Liens in, the Collateral or (y) a claim
for monetary damages, collection action or other payment with respect to the
Subordinated Debt; provided, further, that the parties agree that except for the
Enforcement Actions expressly described above, no Enforcement Actions
(including, without limitation, any Enforcement Actions ancillary to the
Permitted Enforcement Actions) are intended to or should be implied to be
included among Permitted Enforcement Actions.

“Permitted Refinancing” means any refinancing or replacement of the Senior Loans
under the then existing Senior Loan Documents provided that the financing
documentation entered into by the Borrowers in connection with such Permitted
Refinancing constitutes Permitted Refinancing Senior Loan Documents.

“Permitted Refinancing Senior Loan Documents” shall mean any financing
documentation which replaces the then existing Senior Loan Documents and
pursuant to which the Senior Loans under the then existing Senior Loan Documents
are refinanced or replaced, as such documentation may be amended, restated,
amended and restated , supplemented or otherwise modified from time to time in
compliance with this Agreement but specifically excluding any such financing
documentation to the

-3-

--------------------------------------------------------------------------------

extent it contains, either initially or by amendment or other modification, any
material terms or conditions other than those which (a) exist in the then
existing Senior Loan Documents, (b) could be included in the then existing
Senior Loan Documents by an amendment or other modification that would not be
prohibited by the terms of this Agreement or (c) are otherwise approved in
writing by the Subordinated Lender (such approval not to be unreasonably
withheld or delayed).

“Permitted Subordinated Debt Payments” means payments of regularly scheduled
payments of principal and interest on the Subordinated Debt, in each case due
and payable on a non-accelerated basis in accordance with the terms of the
Subordinated Debt Documents in effect as of the date hereof.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

“Senior Debt Cap” with respect to the Senior Loans, means the aggregate
principal amount of the following (all as determined exclusive of all interest,
fees (including attorneys’ fees) and expenses, amounts (including, without
limitation, attorneys’ fees and fees, expenses and obligations in respect of
returned items and overdrafts or reversed payment orders, and fees and expenses
in respect of cash management and treasury management services in line with the
customary fees and expenses of a third-party provider of such services or, if
Agent or an affiliate of Agent is the provider, in line with the reasonable and
customary fees and expenses of such provider) expended by Agent or Senior
Lenders and remitted to Persons other than the Credit Parties to enforce its
rights and remedies in respect of the Collateral, the Senior Loans, or both, and
all indemnity obligations): (i) $ 30,000,000, plus (ii) during a Proceeding of
any Credit Party, incremental principal amount not to exceed (if funded pursuant
to a DIP Financing) to 15% of the sum of the aggregate principal amount funded
and outstanding under the immediately preceding clause (i) as of the day
immediately preceding the commencement of such Proceeding, minus (iii) the
amount of all payments of principal of (x) all term loans and (z) revolving loan
obligations under the Senior Credit Agreement that result in a permanent
reduction of the revolving credit commitments under the Senior Credit Agreement
(other than (A) payments of such revolving loan obligations in connection with a
refinancing thereof, including any Permitted Refinancing, and (B) any commitment
reduction occurring as a result of a default under the Senior Loan Documents
that does not constitute a permanent commitment reduction).

“Senior Default Notice” has the meaning set forth in Section 2.2 (Subordinated
Debt Payment Restrictions).

“Senior Loans” shall mean the loans and other extensions of credit, the
aggregate principal of which do not at any time exceed the Senior Debt Cap, made
by the Senior Lenders to the Credit Parties pursuant to the Senior Loan
Documents, together with all obligations, liabilities and indebtedness of every
nature of any Credit Party from time to time owed to Senior Lenders under the
Senior Loan Documents or otherwise, whether now existing or hereafter created,
including, without limitation, the principal amount of all debts, claims,
reimbursement obligations, and indebtedness, accrued and unpaid interest and all
fees, costs, indemnities and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable pursuant to the Senior Loan Documents, whether before or
after the filing of a Proceeding under

-4-

--------------------------------------------------------------------------------

the Bankruptcy Code, together with (a) any amendments, modifications, renewals
or extensions thereof to the extent such amendments, modifications, renewals or
extensions are not in violation of Section 3.1 or in case of any increases in
principal in excess of the Senior Debt Cap, and (b) any interest accruing
thereon after the commencement of a Proceeding, without regard to whether or not
such interest is an allowed claim.

“Senior Loan Documents” shall mean (a) the Senior Loan Agreement, the Parent
Guaranty, together with any promissory note or other instruments evidencing or
securing the Senior Loans or the obligation to pay the Senior Loan, any guaranty
with respect to the Senior Loan, any security agreement or other collateral
document securing the Senior Loan (including, without limitation, the Senior
Loan Agreement and Parent Guaranty) and all other documents, agreements and
instruments now existing or hereafter entered into evidencing or pertaining to
all or any portion of the Senior Loan (as any of the same may be amended,
restated, supplemented or otherwise modified from time to time) and (b) after
the consummation of any Permitted Refinancing, the Permitted Refinancing Senior
Loan Documents; provided, however, that in no event shall the aggregate
outstanding principal amount due under the Senior Loans exceed the Senior Debt
Cap without the prior written consent of the Subordinated Lender.

“Subordinated Debt” shall mean all obligations, liabilities and indebtedness of
every nature of any Credit Party from time to time owed to Subordinated Lender,
evidenced by or incurred with respect to the Subordinated Debt Documents or
whether now existing or hereafter created, including, without limitation, the
principal amount of all debts, claims (excluding, (x) indemnification rights
arising in Subordinated Lender’s capacity as a shareholder, officer, director,
member and/or partner of any Credit Party and any right of Subordinated Lender
arising solely in Subordinated Lender’s capacity as a common stock shareholder
to a return being provided on a pro rata basis to all shareholders of any
capital contributed to any Credit Party and (y) any non-cash obligations or
non-cash liabilities of any Credit Party under or in respect of the Warrant, the
Warrant Agreement, the Interest Conversion Shares, the Commitment Fee Shares, or
relating to any registration, indemnity or other rights with respect thereto,
including without limitation, the enforcement of any rights under Section 7.14
(Registration Rights; Indemnification) of the Subordinated Note Agreement) and
indebtedness, accrued and unpaid interest and all fees, costs and expenses
evidenced by or incurred with respect to the Subordinated Debt Documents,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and from time to time hereafter owing, due or payable, whether before or
after the filing of a Proceeding under the Bankruptcy Code together with any
amendments, modifications, renewals or extensions thereof.

“Subordinated Debt Conversion” shall mean any conversion, of the Subordinated
Debt, or any portion thereof, into Conversion Shares that would not result in an
Change of Control (as defined in the Senior Loan Agreement), but only so long as
no cash is paid by Parent to Subordinated Lender in connection with the
consummation of such conversion.

“Subordinated Debt Default” shall mean any “Event of Default” under the
Subordinated Debt Documents as in effect on the date of this Agreement.

“Subordinated Debt Default Notice” shall mean a written notice from Subordinated
Lender to Agent pursuant to which Agent is notified of the occurrence of a
Subordinated Debt Default, which notice incorporates a reasonably detailed
description of such Subordinated Debt Default.

“Subordinated Debt Documents” shall mean the Subordinated Note, the Subordinated
Note Agreement, any other promissory note, lease or other instrument evidencing
the Subordinated Debt or the obligation to pay the Subordinated Debt, any
guaranty with respect to the Subordinated Debt, any security agreement or other
collateral document securing the Subordinated Debt and all other documents,

-5-

--------------------------------------------------------------------------------

agreements and instruments now existing or hereafter entered into evidencing or
pertaining to all or any portion of the Subordinated Debt (as any of the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement), excluding the Warrants and the
Warrant Agreement.

“Subordinated Lender Lien” means the lien and security interest held by each
Subordinated Lender in and to all or a portion of the Collateral; provided that
the Subordinated Lender Lien shall only secure the Subordinated Debt.

“Subordinated Note” shall mean that certain 6% Subordinated Secured Note dated
the date hereof, in the principal amount of $7, 400,000, issued by Parent to
Subordinated Lender pursuant to the Subordinated Note Agreement, amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement, together with any and all promissory notes at
any time issued in substitution, exchange or replacement thereof.

“Subordinated Note Agreement” shall mean that Note and Warrant Purchase
Agreement dated as of the date hereof among, the Parent, certain subsidiaries of
the Parent and the Subordinated Lender, as any of the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.

“Unasserted Contingent Indemnification Obligations” shall mean, at any time,
contingent indebtedness, duties, liabilities and obligations for
indemnifications in respect of which no claim or demand for payment has been
made, no notice for indemnification has been issued, or can reasonably be
expected to be issued, by the indemnitee at such time; provided, however,
notwithstanding the foregoing, contingent indebtedness, duties, liabilities and
obligations with respect to any undrawn letters of credit issued by Senior
Lenders, shall in no event be considered Unasserted Contingent Indemnification
Obligations.

“Warrant” means, collectively, the common stock purchase warrant issued by
Parent to Subordinated Lender pursuant to the Subordinated Note Agreement and
the Warrant Agreement.

“Warrant Agreement” means Warrant Agreement dated as of the date hereof between
Parent and Subordinated Lender, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement.

2. Subordination.

2.1. Subordination of Subordinated Debt to Senior Loans. Each Credit Party
covenants and agrees, and Subordinated Lender likewise covenants and agrees,
notwithstanding anything to the contrary contained in any of the Subordinated
Debt Documents, that the payment of any and all of the Subordinated Debt shall
be subordinate and subject in right and time of payment, to the extent and in
the manner hereinafter set forth, to the Payment in Full of all Senior Loans.
Each holder of the Senior Loans, whether now outstanding or hereafter created,
incurred, assumed or guaranteed, shall be deemed to have acquired the Senior
Loans in reliance upon the provisions contained in this Agreement. Except as
otherwise permitted under subsection 2.2 below or Section 2.5 with respect to
the security interests securing the Subordinated Debt, all of the Senior Loan
shall first be Paid in Full before any Distribution, whether in cash, securities
or other property, shall be made to Subordinated Lender on account of any
Subordinated Debt.

2.2. Subordinated Debt Payment Restrictions. Notwithstanding the provisions of
subsection 2.1 hereinabove, Permitted Subordinated Debt Payments may be (a) made
in cash and

-6-

--------------------------------------------------------------------------------

accepted by Subordinated Lender, but only if, at the time of such payment, no
Senior Event of Default has occurred and is continuing or would be created by
reason of such payment, or (b) made pursuant to any Debt Conversion or any
payment in PIK non-cash interest, and notwithstanding anything to the contrary
in the Senior Loan Documents, such a Subordinated Debt Conversion or payment in
PIK non-cash interest, shall not be deemed to be a default or breach under the
Senior Loan Documents so long as it does not result in a Change of Control (as
defined in the Senior Loan Documents). For purposes of this Agreement,
Subordinated Lender has shall be entitled to assume no Senior Event of Default
exists and to receive and retain any Permitted Subordinated Debt Payment
received by it prior to the earlier of (x) the receipt by Subordinated Lender of
a written notice from Agent that a Senior Event of Default has occurred or would
result therefrom (each a “Senior Default Notice”) and (y) Subordinated Lenders’
having knowledge that a Senior Event of Default has occurred or would result
therefrom, and Agent shall promptly send to Subordinated Lender notice of
cancellation of any Senior Default Notice previously given if the Senior Event
of Default on which such notice has been based ceases to exist.

2.3. Subordinated Debt Standstill.

(a) Until the Senior Loans are Paid in Full, Subordinated Lender shall not,
without the prior written consent of Agent, take any Enforcement Action (other
than Permitted Enforcement Actions) with respect to all or any portion of the
Subordinated Debt; provided, however, that if the only event of default under
the Subordinated Debt Documents is the non-payment of the Permitted Subordinated
Debt Payments by Parent, then Subordinated Lender shall not, without the prior
written consent of Agent, take any Enforcement Action with respect to all or any
portion of the Subordinated Debt prior to the expiration of the 30-day period
beginning on the date on which Agent receives from Subordinated Lender a written
notice, copies of which have been sent to Parent, stating (i) that such a
default has occurred and is continuing and (ii) that Subordinated Lender intends
to initiate an Enforcement Action as a result thereof. Notwithstanding the
foregoing, the Subordinated Creditor may take Permitted Enforcement Actions.

(b) Without implying any limitation on the obligation of the Subordinated Lender
to turn over to the Senior Lenders all payments on the Subordinated Debt, other
than Permitted Subordinated Debt Payments, or on the provisions of Section 2.5
(Agreement Not to Contest; Subordination of any Liens and Security Interests;
Agreement to Release any Liens), until the Senior Debt has been Paid in Full,
the Subordinated Lender shall not take any Enforcement Action (other than
Permitted Enforcement Actions) prior to the first to occur of:

(i) the acceleration of the Senior Debt and termination of advances under the
Senior Loan Documents;

(ii) the commencement of a Proceeding, in which case the provisions of Section
2.10 (Liquidation, Dissolution, Bankruptcy) hereof shall apply; and

(iii)the passage of one hundred eighty (180) days from the delivery of a
Subordinated Debt Default Notice which shall indicate the Subordinated Lender’s
intention to take any such Enforcement Action if the Subordinated Default
described in that notice shall not have been cured or waived within such period,
provided that if a Subordinated Default which is the subject of the notice is
curable and has been cured within the period provided above, the applicable
notice shall be deemed automatically rescinded and shall have no further force
or effect and such default may not serve as basis for a subsequent Subordinated
Debt Default Notice unless the waiver, if applicable, relating to such default
has expired or is no longer in effect.

(c) Without the prior written consent of Agent, Subordinated Lender may not take
any Enforcement Action with respect to any Collateral, other than Permitted
Enforcement Actions prior to the

-7-

--------------------------------------------------------------------------------

expiration of the 180 day-period provided for under Section 2.3(b)(iii) above,
and no Enforcement Action shall be taken by the Subordinated Lender against any
Collateral to the extent and for so long as the Agent or Senior Lenders have
commenced and are diligently pursuing remedies against the Collateral.. Without
implying any limitation on the foregoing, any collection, proceeds, payment or
distribution which the Subordinated Lender receives on account of any
Enforcement Action, whether or not permitted by this Section, shall be paid or
delivered directly to the Senior Lenders with respect to the Senior Debt, until
all Senior Debt has been Paid in Full (after giving effect to any concurrent
payment to the Senior Lenders with respect to the Senior Debt). Without implying
any limitation on the foregoing, any Enforcement Action, whether or not
permitted by this Section 3.8, shall further be subject to the provisions of
Section 2.4 (Lien Subordination Provisions).

2.4. Incorrect Payments. If any Distribution on account of the Subordinated Debt
not permitted to be made by any Credit Party or accepted by Subordinated Lender
under this Agreement is made and received by Subordinated Lender, such
Distribution shall not be commingled with any of the assets of Subordinated
Lender, shall be held in trust by Subordinated Lender for the benefit of Senior
Lenders, and shall be promptly paid over to Agent for the benefit of Senior
Lenders for application in accordance with the Senior Loan Documents to the
payment of the Senior Loans then remaining unpaid, until all of the Senior Loans
are Paid in Full.

2.5. Agreement Not to Contest; Subordination of any Liens and Security
Interests; Agreement to Release any Liens.

(a) Subordinated Lender agrees that it will not at any time contest the
validity, perfection, priority or enforceability of the Senior Loans, the Senior
Loan Documents, or the liens and security interests of Senior Lenders in the
Collateral securing the Senior Loans. Subordinated Lender hereby acknowledges
and agrees that, except for the Subordinated Lender Lien, none of the
Subordinated Debt nor any portion thereof is, as of the date hereof or at any
time in the future shall be, unless in compliance with Section 3.2(iii)),
secured by any lien or security interest in any equity interests in any Credit
Party or any other asset of a Credit Party, or guaranteed by any entity other
than Parent, any other Credit Party or any subsidiary thereof. Without limiting
the foregoing, until the Senior Loans have been Paid in Full, all liens and
security interests of Subordinated Lender in the Collateral (including any
Subordinated Lender Lien) shall be and hereby are subordinated for all purposes
and in all respects to the liens and security interests of Senior Lenders in the
Collateral, regardless of the time, manner or order of perfection of any such
liens and security interests and regardless of any failure, whether intervening
or continuing, of Senior Lenders’ liens and security interests to be perfected;
provided, however, that each of the parties hereto acknowledges and agrees that,
except for the Subordinated Lender Lien and other Liens granted in compliance
with Section 3.2(iii), the existence of any lien or security interest of
Subordinated Lender would constitute an automatic and immediate Event of Default
(as defined in the Senior Loan Agreement) and a breach of this Agreement. As
such, in the event that (a) any lien or security interest arises in favor of
Subordinated Lender on any property other than a Subordinated Lender Lien in
accordance with this Section 2.5 or a Lien subject to compliance with Section
3.2(iii), and (b) otherwise immediately upon Agent’s request in connection with
(i) any sale of Collateral consented to by both the Senior Lenders and the
Subordinated Lender (it being understood that no consent of Subordinated Lender
shall be required in connection with any sale of Collateral either expressly
permitted under the Subordinated Note Agreement or taken in connection with the
exercise of any enforcement action or remedies by Senior Lenders during the
existence of any Event of Default (as such term defined in the Senior Loan
Agreement), or (ii) any UCC foreclosure sale conducted by the Agent or Senior
Lenders), Subordinated Lender shall (or shall cause its agent to) promptly
execute, deliver to Agent and/or file such termination statements and releases
as Agent shall reasonably request to effect the release of such liens and
security interests of Subordinated Lender in any such property or Collateral
(provided, however such liens and security interests of Subordinated Lender
shall attach to the proceeds thereof, which shall be applied in accordance with

-8-

--------------------------------------------------------------------------------

Section 2.7(a) hereof). In furtherance of the foregoing, Subordinated Lender
hereby irrevocably appoints Agent its attorney-in-fact, with full authority in
the place and stead of Subordinated Lender and in the name of Subordinated
Lender or otherwise, to execute, deliver and/or file any such lien release with
respect to any lien on any such Collateral to the extent such release required
to be given by Subordinated Lender pursuant to the immediately preceding
sentence in this Section 2.5.

(b)To the extent Agent holds any possessory Collateral, Subordinated Lender
hereby appoints the Agent as its agent and the Agent hereby agrees to act as
agent and bailee for Subordinated Lender solely for the purpose of perfecting
Subordinated Lender’s security interests in and on any of the Collateral which
may now or hereafter be in the possession or control of the Agent (including any
deposit or securities accounts and any cash or securities collateral on deposit
with, in the possession of, or subject to any control agreement in favor of,
Agent); provided, further, that Agent makes no representation or warranty that
any such possession or control of Collateral by the Agent is sufficient to
effect such perfection of Subordinated Lender’s security interests in and on any
of the Collateral. Subordinated Lender hereby waives and releases the Agent from
all claims and liabilities arising exclusively pursuant to the Agent’s role as
agent or bailee with respect to the Collateral. Each Credit Party agrees that to
the extent the Agent or Subordinated Lender is in possession or control of any
Collateral, (i) the Agent is hereby authorized to and may turn over to
Subordinated Lender upon request therefor any such Collateral after all the
Senior Loans have been Paid in Full, and (ii) Subordinated Lender is authorized
to turn over any such Collateral to Agent or Senior Lenders at any time prior to
the Payment in Full of the Senior Loans.

(c)To the extent Subordinated Lender holds any possessory Collateral, Agent
hereby appoints the Subordinated Lender as its agent and the Subordinated Lender
hereby agrees to act as agent and bailee for Agent (for its the benefit of
itself and the Senior Lenders) solely for the purpose of perfecting Agent’s
security interests in and on any of the Collateral which may now or hereafter be
in the possession or control of the Subordinated Lender (including any deposit
or securities accounts and any cash or securities collateral on deposit with, in
the possession of, or subject to any control agreement in favor of, Subordinated
Lender); provided, further, that Subordinated Lender makes no representation or
warranty that any such possession or control of Collateral by the Subordinated
Lender is sufficient to effect such perfection of Agent’s security interests in
and on any of the Collateral. Agent hereby waives and releases the Subordinated
Lender from all claims and liabilities arising exclusively pursuant to the
Subordinated Lender’s role as agent or bailee with respect to the Collateral.
Each Credit Party agrees that to the extent the Subordinated Lender or Agent is
in possession or control of any Collateral, (i) the Subordinated Lender is
hereby authorized to and may turn over to Agent upon request therefor any such
Collateral after all the Senior Loans have been Paid in Full, and (ii) Agent is
authorized to turn over any such Collateral to Subordinated Lender or Senior
Lenders at any time prior to the Payment in Full of the Senior Loans.

2.6. Agent to be First of Record. Until such time that Senior Lenders have been
Paid in Full, Agent shall have a first priority perfected security interest in
the Collateral, as evidenced by the order of recorded UCC financing statements
on record against Company.

-9-

--------------------------------------------------------------------------------

2.7 Application of Proceeds from Sale or other Disposition of the Collateral;
Agreement to Release Liens.

(a) In the event of any sale, transfer or other disposition (including a
casualty loss or taking through eminent domain) of the Collateral, the proceeds
resulting therefrom (including insurance proceeds) shall be applied in
accordance with the terms of the Senior Loan Documents (as in effect on the date
hereof) until such time as the Senior Loans are Paid in Full, provided that
during the occurrence of any Event of Default (as such term defined in the
Senior Loan Agreement) proceeds of Collateral shall be applied in the following
order of priority:

 

(i)

first, to the payment of costs and expenses of the Agent in connection with the
exercise of rights and remedies under the Senior Loan Documents and to the
payment or discharge or cash collateralization of the Senior Loans in accordance
with the Senior Loans until such time as the Senior Loans are Paid in Full;

 

(ii)

second, to the Subordinated Debt in such order as specified in the applicable
Subordinated Debt Documents until the Subordinated Debt is Paid in Full; and

 

(iii)

third, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct or as may otherwise be required by applicable law.

(b) Without affecting the rights of Agent or Senior Lenders under this
Agreement, Subordinated Lender agrees and consents that any Collateral securing
the Subordinated Debt, in whole or in part, may be exchanged, sold or
surrendered by Agent for other Collateral as it may deem advisable, and that any
balance or balances of funds with Agent at any time outstanding to the credit of
Credit Parties may, from time to time, in whole or in part, be surrendered or
released by Agent as it may deem advisable, provided however that (i) if no
Event of Default (as defined in the Senior Loan Agreement) exists, only to the
extent such sale, exchange or transfer is expressly permitted under the
Subordinated Note Documents or consented to in writing by Subordinated Lender,
and (ii) if an Event of Default (as defined in the Senior Loan Agreement)
exists, to the extent such sale, exchange or transfer is taken in connection
with the exercise of any enforcement action or remedies by Senior Lenders during
the pendency of such Event of Default; provided that in all cases Subordinated
Lender’s Lien shall continue to apply to the proceeds thereof and such proceeds
of such sale received by any of the Senior Lenders shall be applied in
accordance with Section 2.7(a). In the event that Agent has determined to
enforce its rights against any Collateral (including any sale, discounting or
settlement by compromise of all or any portion of the Collateral), then upon
Agent’s request, Subordinated Lender shall promptly execute and/or deliver to
Agent such termination statements and releases as Agent may reasonably request
to effect the release of the liens and security interests of Subordinated Lender
(including the Subordinated Lender Lien) in any such Collateral (provided,
however such liens and security interests of Subordinated Lender may attach to
the proceeds thereof, which shall be applied in accordance with Section 2.7(a)).
In furtherance of the foregoing, Subordinated Lender hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of
Subordinated Lender and in the name of Subordinated Lender or otherwise, to
execute, deliver and/or file any release document or instrument which
Subordinated Lender may be required to execute, deliver and/or file pursuant to
this subsection 2.7(b).

2.8. Sale, Transfer or other Disposition of Subordinated Debt. Subordinated
Lender shall not sell, assign, pledge, dispose of or otherwise transfer all or
any portion of the Subordinated Debt or any Subordinated Debt Document unless
the transferee has been bound to the same terms and conditions of this Agreement
as the Subordinated Lender.

-10-

--------------------------------------------------------------------------------

2.9. Legends. Until the termination of this Agreement in accordance with Section
8 hereof, Subordinated Lender will cause to be clearly, conspicuously and
prominently inserted on the face of each Subordinated Note or each other each
Subordinated Debt Document evidencing or securing any of the Subordinated Loans
the following legend:

“The indebtedness and securities evidenced hereby are subordinated in accordance
with and subject to the terms of that certain Subordination Agreement (as
amended, restated, supplemented or modified from time to time, the
“Subordination Agreement”), dated as of January 25, 2017, by and among Jackson
Investment Group, LLC, a Georgia limited liability company, (“Subordinated
Lender”), Staffing 360 Solutions, Inc., a Nevada corporation (“Parent”), certain
of the Parent’s subsidiaries party thereto and MidCap Funding X Trust, in its
capacity as agent (together with its affiliates and their respective successors
and assigns, “Senior Agent”) for the Senior Lenders (as defined in the
Subordination Agreement), and each holder and transferee of this instrument or
agreement, by its acceptance hereof, irrevocably agrees to be bound by the
provisions of the Subordination Agreement.”

2.10. Liquidation, Dissolution, Bankruptcy. In the event of any Proceeding
involving any Credit Party, the following provisions shall apply until the
Senior Loans have been Paid in Full:

(a) Any Distribution, whether in cash, securities or other property which would
otherwise, but for the terms hereof, be payable or deliverable in respect of the
Subordinated Debt shall be paid or delivered directly to Agent (to be held
and/or applied by Senior Lenders in accordance with the terms of the Senior Loan
Documents) until all of the Senior Loans are Paid in Full. Subordinated Lender
irrevocably authorizes, empowers and directs any debtor, debtor in possession,
receiver, trustee, liquidator, custodian, conservator or other Person having
authority, to pay or otherwise deliver all such Distributions to Agent.
Subordinated Lender also irrevocably authorizes and empowers Agent, in the name
of Subordinated Lender, to demand, sue for, collect and receive any and all such
Distributions.

(b) Subordinated Lender agrees that Agent may consent to the use of cash
collateral or provide financing to any Credit Party on such terms and conditions
and in such amounts as Agent, in its sole discretion, may decide and, in
connection therewith, any Credit Party may grant to Agent for the benefit of
Senior Lenders liens and security interests upon all of the property of any
Credit Party, which liens and security interests (i) shall secure payment of the
Senior Loans (whether such Senior Loans arose prior to the commencement of any
Proceeding or at any time thereafter) and all other financing provided by Senior
Lenders during the Proceeding, and (ii) shall be superior in priority to the
liens and security interests, if any, in favor of Subordinated Lender on the
property of any Credit Party in each case, to the extent that the principal
amount of the Senior Loans plus principal the amount of any such financing
provided during the Proceeding does not at any time exceed the Senior Debt Cap.
Subordinated Lender agrees that it will not object to or oppose a sale or other
disposition of any property securing all of any part of the Senior Loans free
and clear of security interests, liens or other claims of Subordinated Lender
under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if Agent has consented to such sale or disposition; provided
that Subordinated Lender’s Lien shall on any such Collateral continue to apply
to the proceeds from such sale or disposition and such proceeds of such sale
received by any of the Senior Lenders shall be applied in accordance with
Section 2.7(a). Subordinated Lender agrees not to assert any right it may have
to “adequate protection” of Subordinated Lender’s interest in any Collateral in
any Proceeding and agrees that it will not seek to have the automatic stay
lifted with respect to any Collateral without the prior written consent of
Agent. Subordinated Lender waives any claim it may now or hereafter have arising
out of Agent's election, in any Proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or any
borrowing or grant of a security interest under Section 364 of the Bankruptcy
Code by any

-11-

--------------------------------------------------------------------------------

Credit Party, as debtor in possession. Subordinated Lender further agrees that
it will not seek to participate or participate on any creditor's committee
without Agent's prior written consent.

(c) Subordinated Lender agrees to execute, verify, deliver and file any proofs
of claim in respect of the Subordinated Debt requested by Agent in connection
with any such Proceeding and hereby irrevocably authorizes, empowers and
appoints Agent its agent and attorney-in-fact to (i) execute, verify, deliver
and file such proofs of claim upon the failure of Subordinated Lender promptly
to do so prior to thirty (30) days before the expiration of the time to file any
such proof of claim, and (ii) vote such claim in any such Proceeding upon the
failure of Subordinated Lender to do so prior to fifteen (15) days before the
expiration of the time to vote any such claim; provided, however, that Agent
shall have no obligation to execute, verify, deliver, file and/or vote any such
proof of claim. In the event that Agent votes any claim in accordance with the
authority granted hereby, the Subordinated Lender shall not be entitled to
change or withdraw such vote, and solely for purposes of exercising such voting
rights. Subordinated Lender hereby assigns to Agent or its nominee (and will,
upon request of Agent, reconfirm in writing the assignment to Agent or its
nominee of) all rights of Subordinated Lender under such claims.

(d) The Senior Loans shall continue to be treated as the Senior Loans and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of Senior Lenders and Subordinated Lender even if all or part of the
Senior Loans or the security interests securing the Senior Loans are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Loans is rescinded or must otherwise be returned by
any holder of the Senior Loans or any representative of such holder.

3. Modifications.

3.1. Modifications to Senior Loan Documents. Senior Lenders may at any time and
from time to time without the consent of or notice to Subordinated Lender,
without incurring liability to Subordinated Lender and without impairing or
releasing the obligations of Subordinated Lender under this Agreement, (a)
change the manner or place of payment or extend the time of payment of or renew
or alter any of the terms of the Senior Loans, or (b) increase or decrease the
amount of the Senior Loans; provided, however, that in no event shall the
aggregate outstanding principal amount due under the Senior Loans exceed the
Senior Debt Cap, or (c) amend in any manner any agreement, note, guaranty or
other instrument evidencing or securing or otherwise relating to the Senior
Loans, or (d) accept collateral security or guaranties for the Senior Loans and
sell, exchange, fail to perfect, release or otherwise deal with all or any part
of any such collateral or guaranties, (e) release any party primarily or
secondarily obligated on the Senior Loans, (f) grant indulgences and take or
refrain from taking any action with regard to the collection or enforcement of
the Senior Loans, and (g) take any action which might otherwise constitute a
defense to or a discharge of any Credit Party; provided however that that no
such amendment or modification shall do any of the following without the prior
written consent of the Subordinated Lender:

(i) result in an outstanding principal amount of, without duplication, Senior
Loans in the aggregate in excess of the Senior Cap;

(ii) increase the interest rate or yield provisions applicable to the Senior
Loans by more than 4.00% per annum in the aggregate (excluding increases (A)
resulting from increases in the underlying reference rate or (B) resulting from
the accrual of interest at the default rate of interest (as calculated in the
Senior Loan Documents as of the date hereof);

-12-

--------------------------------------------------------------------------------

(iii) extend by more than one (1) year the scheduled maturity date or facility
termination date of any loan or extension of credit or credit facility provided
for in the Senior Loan Documents beyond the scheduled final maturity and/or
termination date, as applicable, set forth in the Senior Loan Documents as in
effect on the date hereof; or

(iv) change any covenant, default or event of default (including the addition of
any covenant, default or event of default not contained in the Senior Loan
Documents as in effect on the date hereof) to restrict the payment of any
Subordinated Indebtedness (other than as a result of a Senior Default that
arises) that would otherwise be permitted hereunder or under the Senior Debt
Documents as in effect on the date hereof (for the avoidance of doubt, however,
nothing in this Section 3.1 or otherwise shall (A) limit the Senior Lenders’
right to modify advance rates, sub-limits, borrowing base components,
eligibility criteria or reserves, or provide for special advances, overadvances,
protective advances and other changes that would increase (subject to the
limitations in clause (i) above) or decrease the amount of credit available
under Senior Loan Agreement, or (B) give the Subordinated Lender any rights in
or under, or make the Subordinated Lender a third party beneficiary of, the
Senior Loan Documents).

3.2.Modifications to Subordinated Debt Documents. Until the Senior Loans have
been Paid in Full, and notwithstanding anything to the contrary contained in the
Subordinated Debt Documents, Subordinated Lender shall not, without the prior
written consent of Agent, agree to any amendment, modification or supplement to
the terms of the Subordinated Debt or the Subordinated Debt Documents if such
amendment, modification or supplement would:

(i) increase the principal amount or interest rate of the Subordinated Debt
(including, without limitation, any such amendment or modification which
increases the default rate of interest of the Subordinated Indebtedness or
increases the portion of interest that is required to be paid in cash) other
than as set forth in the Subordinated Note Documents in effect on the date
hereof (for the avoidance of doubt, it being understood that any increase in
interest resulting from the accrual of interest at the default rate of interest
as calculated in the Subordinated Note Documents as of the date hereof does not
require consent of Agent),

(ii) add any fees not permitted by the terms of the Subordinated Debt Documents
as in effect on the date hereof,

(iii) add any additional collateral, guarantees, sureties or security of any
kind (unless (A) the Senior Lenders have a Lien in such additional collateral or
security and the Lien of the Subordinated Lenders with respect thereto are
subject to the provisions of this Agreement or (B) the Senior Lenders have
obtained such guarantees or sureties with respect to the Senior Loans and the
rights and remedies of the Subordinated Lenders with respect thereto are subject
to the provisions of this Agreement),

(iv) change the principal or interest payment terms thereunder (other than any
extension of maturity or postponement of payment or accrual of deferred interest
on the Subordinated Note),

-13-

--------------------------------------------------------------------------------

(v) change, add or impose on any Credit Party any representations, warranties,
covenants, defaults, events of default, or other provisions that are more
restrictive or burdensome to such Credit Party than the terms and provisions of
the Subordinated Debt Documents as in effect on the date of this Agreement,
except that the Subordinated Debt Documents shall be permitted to be so amended,
restated, amended and restated, supplemented or otherwise modified to the extent
that the corresponding provisions of the Senior Debt Documents shall have been
so amended, restated, amended and restated, supplemented or otherwise modified;
provided that any corresponding baskets or financial levels or ratios shall be
set at levels that provide a cushion to the Borrowers consistent with the
cushions applicable to baskets and financial levels and ratios as between the
Senior Credit Agreement and the Subordinated Credit Agreement as of the date
hereof (if any),

(vi) changes any redemption or prepayment provisions so as to require any new
payments or accelerate or increase any existing payments or shorten the maturity
of the Subordinated Debt. For the sake of clarity, the foregoing restrictions
shall not prohibit the Subordinated Lender from either charging non cash PIK
interest, requesting or receiving any Conversion Shares, or permitting the same
to accrue, in each case, with respect to the Subordinated Debt in accordance
with the Subordinated Note Documents or instituting a default rate of interest
in accordance with the terms of the Subordinated Note Documents,

or (vii) contravene the provisions of this Agreement.

Nothing herein, including the provisions of this Agreement pertaining to
subordination of liens on the Collateral, shall be construed to imply Agent’s or
Senior Lenders’ consent to any Subordinated Debt Document which grants a lien
upon any of the Collateral (other than the Subordinated Lender Lien).

4. Waiver of Certain Rights by Subordinated Lender.

4.1. Marshaling. Subordinated Lender hereby waives, prior to the Payment in Full
of the Senior Loans, any rights it may have under applicable law to assert the
doctrine of marshaling or to otherwise require Agent or Senior Lenders to
marshal any property of any Credit Party or any guarantor of the Senior Loans
for the benefit of Subordinated Lender.

4.2. Rights Relating to Agent’s Actions with respect to the Collateral.
Subordinated Lender hereby waives, to the extent permitted by applicable law,
any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing Agent from taking, or refraining from taking,
any action with respect to all or any part of the Collateral. Without limitation
of the foregoing, Subordinated Lender hereby agrees (a) that it has no right to
direct or object to the manner in which Agent applies the proceeds of the
Collateral resulting from the exercise by Agent of rights and remedies under the
Senior Loan Documents to the Senior Loans, except to the extent such application
otherwise would violate the express terms of this Agreement (including, without
limitation, the application of payment provisions in Sections 2.5, 2.7(a), and
2.10(b) of this Agreement), and (b) except to the extent provided in Section
2.5(b), that Agent has not assumed any obligation to act as the agent for
Subordinated Lender with respect to the Collateral.

4.3. Rights Relating to Disclosures. Subordinated Lender hereby agrees that
Senior Lenders has not assumed any obligation or duty to disclose information
regarding any Credit Party or the Senior Loans to Subordinated Lender, and
Senior Lenders shall have no special or fiduciary relationship to Subordinated
Lender. Subordinated Lender hereby fully waives and releases Senior Lenders from
any affirmative disclosures which may be required of Senior Lenders under
applicable law.

-14-

--------------------------------------------------------------------------------

5. Construction. The terms of this Agreement were negotiated among business
persons sophisticated in the area of business finance, and accordingly, in
construing the terms of this Agreement, no rule or law which would require that
this instrument be construed against the party who drafted this instrument shall
be given any force or effect.

6. Modification of this Agreement. Any modification or waiver of any provision
of this Agreement, or any consent to any departure by any party from the terms
hereof, shall not be effective in any event unless the same is in writing and
signed by Agent and Subordinated Lender to be bound thereby, and then such
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose given. Any notice to or demand on any party hereto
in any event not specifically required hereunder shall not entitle the party
receiving such notice or demand to any other or further notice or demand in the
same, similar or other circumstances unless specifically required hereunder.

7. Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.

8. Continuing Agreement. This Agreement is a continuing agreement and will
remain in full force and effect until all of the obligations under the Senior
Loan Documents have been Paid in Full, subject tto reinstatement as provided for
below, and without limiting any claim or cause of action that may have arisen
against the Subordinated Lender under the terms of this Agreement or applicable
law prior to the date of termination. This Agreement will continue to be
effective or will be reinstated, as the case may be, if at any time any claim or
demand for indemnification or payment with respect thereto has been made or
payment of all or any part of the Senior Loans is rescinded or must otherwise be
returned by Agent and/or Senior Lenders upon any Proceeding with respect to any
Credit Party or otherwise, all as though such payment had not been made.

9. Notices. Any notice or other communication required or permitted under this
Agreement shall be in writing and personally delivered, mailed by registered or
certified mail (return receipt requested and postage prepaid), sent by facsimile
(with a confirming copy sent by regular mail), or sent by prepaid overnight
courier service, and addressed to the relevant party at its address set forth
below, or at such other address as such party may, by written notice, designate
as its address for purposes of notice under this Agreement:

If to Senior Lenders, to Agent at:

c/o MidCap Financial Services, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, MD  20814

Attention:  Portfolio Management – Staffing 360 transaction

Facsimile:  (301) 941-1450

with a copy to:

c/o MidCap Financial Services, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, MD  20814

Attention:  General Counsel

Facsimile:  (301) 941-1450

-15-

--------------------------------------------------------------------------------

If to Parent or any other Credit Party, at:

c/o Staffing 360 Solutions, Inc.

641 Lexington Avenue, 27th Floor

New York, NY 10022

Attention:  David Faiman

Facsimile:  (509) 694-8692

If to Subordinated Lender, at:

the address set forth on the signature pages attached hereto.

If mailed, notice shall be deemed to be given five (5) days after being sent,
and if sent by personal delivery, facsimile or prepaid courier, notice shall be
deemed to be given when delivered.

10. Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and assigns of Senior Lenders,
Subordinated Lender and the Credit Parties; provided, however, that neither
Subordinated Lender nor any Credit Party may assign this Agreement in whole or
in part without the prior written consent of Agent, unless in the case of
Subordinated Lender only unless the transferee has been bound to the same terms
and conditions of this Agreement as the Subordinated Lender.   Senior Lenders
may, from time to time, without notice to Subordinated Lender, assign or
transfer any or all of the Senior Loans or any interest therein to any Person
and, notwithstanding any such assignment or transfer, or any subsequent
assignment or transfer, the Senior Loans shall, subject to the terms hereof, be
and remain the Senior Loans for purposes of this Agreement, and every permitted
assignee or transferee of any of the Senior Loans or of any interest therein
shall, to the extent of the interest of such permitted assignee or transferee in
the Senior Loans, be entitled to rely upon the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.

11. No Waiver or Novation. No waiver shall be deemed to have been made by any
party to this Agreement of any of its rights under this Agreement unless the
same shall be in writing and duly signed by its duly authorized officers or
representatives, and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of any
party to this Agreement in any other respect at any time.  No executory
agreement shall be effective to change, modify or to discharge, in whole or in
part, this Agreement, unless such executory agreement is in writing and duly
signed by the duly authorized officers or representatives of each party to this
Agreement.

12. CONSENT TO JURISDICTION. SUBORDINATED LENDER AND EACH OF THE CREDIT PARTIES
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE STATE OF MARYLAND AND IRREVOCABLY AGREES THAT, SUBJECT TO SENIOR LENDERS’
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.  SUBORDINATED LENDER AND EACH OF
THE CREDIT PARTIES EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  SUBORDINATED
LENDER AND EACH OF THE CREDIT PARTIES HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUBORDINATED LENDER AND EACH OF THE CREDIT PARTIES AT THEIR RESPECTIVE ADDRESSES
SET FORTH IN THIS

-16-

--------------------------------------------------------------------------------

AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED. IN ANY LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION
PROCEEDING RELATING TO THIS AGREEMENT, ALL DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS OF SUBORDINATED LENDER, EACH CREDIT PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF SUBORDINATED
LENDER OR EACH CREDIT PARTY, AS APPLICABLE, FOR PURPOSES OF ALL APPLICABLE LAW
OR COURT RULES REGARDING THE PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY
(WHETHER IN A DEPOSITION, AT TRIAL OR OTHERWISE).  SUBORDINATED LENDER AND EACH
OF THE CREDIT PARTIES AGREES THAT SENIOR LENDERS’ COUNSEL IN ANY SUCH DISPUTE
RESOLUTION PROCEEDING MAY EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER
CROSS-EXAMINATION AND THAT ANY DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED
IN THAT PROCEEDING AS IF IT WERE AN EVIDENCE DEPOSITION.  SUBORDINATED LENDER
AND EACH OF THE CREDIT PARTIES IN ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE
EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN
THE MANNER REQUESTED BY SENIOR LENDERS, ALL PERSONS, DOCUMENTS (WHETHER IN
TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER THINGS UNDER ITS CONTROL AND
RELATING TO THE DISPUTE.

13. WAIVER OF JURY TRIAL. SUBORDINATED LENDER, EACH OF THE CREDIT PARTIES, AGENT
AND SENIOR LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
SUBORDINATED DEBT DOCUMENTS OR ANY OF THE SENIOR LOAN DOCUMENTS. SUBORDINATED
LENDER, EACH OF THE CREDIT PARTIES, AGENT AND SENIOR LENDERS ACKNOWLEDGE THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE SENIOR
LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. SUBORDINATED LENDER, EACH OF THE CREDIT PARTIES, AGENT
AND SENIOR LENDERS WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

14. Subordinated Lender Purchase Option.

14.1 Agent agrees that it shall give Subordinated Lender written notice of any
proposed demand by Agent or any other Senior Lenders with respect to any portion
of the Senior Loans outstanding under the Senior Loan Agreement and the other
Senior Loan Documents, any proposed acceleration of the maturity of the Senior
Loans or any proposed exercise of any other remedies or any proposed taking of
any enforcement action against the Collateral or any the Credit Parties
(including, without limitation, any proposed private or public foreclosure sale
in respect of all or any portion of the Collateral securing the Senior Loans)
(each a “Demand/Exercise Event”):  (a) in the absence of an Exigent Circumstance
(as defined below), not less than two (2) Business Days prior to such demand or
the issuance of such foreclosure notice or taking of any of enforcement action
or the exercise of any other remedies (each referred to herein as a “Senior
Enforcement Action”); or (b) if, in the judgment of Agent, Exigent Circumstances
exist, concurrently with or as promptly as reasonably practicable after the
taking of such action; provided, however, that the Agent’s failure to provide
the notice of a Senior Enforcement Action to the Subordinated Lender shall not
impair any of the Agent’s rights hereunder or under the Senior  Loan Agreement
and the other Senior Loan Documents as against the Credit Parties, provided,
further that it

-17-

--------------------------------------------------------------------------------

shall not impair the Subordinated Lender’s remedies with respect to any such
violation for failure to send such notice.  As used herein, “Exigent
Circumstance” shall mean an event or circumstance that in the judgment of Agent
imminently threatens the ability of Agent to realize upon all or any material
portion of the Collateral, such as, without limitation, fraudulent removal,
concealment, or abscondment thereof, destruction or material waste thereof, or
failure of the Credit Parties after reasonable demand to maintain or reinstate
adequate casualty insurance coverage, or which, in the judgment of Agent, could
result in a material diminution in value of the Collateral.

14.2 Upon the occurrence and during the continuance of an Senior Event of
Default, Subordinated Lender shall have the option at any time upon five (5)
Business Days’ prior written notice (the “Buy-Out Notice”) from Subordinated
Lender to Agent to purchase (at par and without discount) all (but not less than
all) of the Senior Loans outstanding under the Senior Loan Agreement and the
other Senior Loan Documents from the Senior Lenders (other than any rights to
indemnification that any Senior Lender has against any Credit Party under any
Senior Loan Agreement or other Senior Loan Document as to matters and
circumstances (“Indemnifiable Matters”) whether known or unknown to Subordinated
Lender on the closing date of such purchase, which may result in any loss, cost,
damage or expense (including reasonable attorneys’ fees and expenses)) for the
purchase price specified below.  Any Buy-Out Notice given by Subordinated Lender
to Agent shall be irrevocable.  

14.3 On the closing date (the “Purchase Option Closing Date”) specified by
Subordinated Lender in the Buy-Out Notice (which shall not be less than five (5)
Business Days, nor more than fifteen (15) days, after the receipt by Agent on
behalf of the Senior Lenders of the Buy-Out Notice), the Senior Lenders shall
(a) sell to the Subordinated Lender, and Subordinated Lender shall purchase from
the Senior Lenders, all (but not less than all) of the Senior Loans (other than
non-asserted Indemnifiable Matters) outstanding under the Senior Loan Agreement
and the other Senior Loan Documents and held by the Senior Lenders, including
any and all prepayment fees or premium and Indemnifiable Matters asserted as of
the Purchase Option Closing Date and (b) the Agent and the Senior Lenders shall
assign to the Subordinated Lender (or its designee) all of their rights and
interests under the Senior Loan Documents (including all rights and interests
with respect to the Collateral securing the Senior Loans (other than unasserted
Indemnifiable Matters as of the Purchase Option Closing Date) in accordance with
the terms and conditions of this Section 14.

14.4 On the Purchase Option Closing Date, Subordinated Lender shall (i) pay to
Agent for the ratable benefit of the Senior Lenders as the purchase price for
sale and assignment contemplated by Section 14.2, in immediately available funds
the full amount of all Senior Loans (at par and without discount) then
outstanding and unpaid under the Senior Loan Agreement and the other Senior Loan
Documents (including outstanding principal, accrued and unpaid interest, fees
and expenses, including (A) any prepayment fees or premium specified in the
Senior Loan Agreement or any other Senior Loan Documents and (B) any
Indemnifiable Matters asserted as of the Purchase Option Closing Date, in each
case on a dollar for dollar basis), and (ii) furnish such amount of cash
collateral in immediately available funds as the Agent determines is reasonably
necessary to secure Senior Lender in connection with any issued and outstanding
letters of credit issued under the Senior Loan Agreement but not, in any event,
in an amount greater than 110% of the aggregate undrawn amount of all such
outstanding letters of credit (and any excess of such cash collateral for such
letters of credit remaining at such time when there are no longer any such
letters of credit outstanding and there are no unreimbursed amounts then owing
in respect of such drawings under such letters of credit shall be promptly paid
over to the Subordinated Lender), and Agent and Senior Lenders execute and
delivery to the Subordinated Lender (or its designee) a written assignment
agreement in form mutually satisfactory to Agent, Senior Lenders and the
Subordinated Lender evidencing the assignment by Agent and Senior Lenders all of
their rights with respect to the Senior Loans so purchased and the Senior Loan
Documents.  Such purchase price shall be remitted by wire transfer in federal
funds to such bank account of Agent as Agent (individually or on behalf of such

-18-

--------------------------------------------------------------------------------

Senior Lender) may designate in writing to Subordinated Lender for such
purpose.  Interest shall be calculated to but excluding the Business Day on
which such purchase and sale shall occur if the amounts so paid by Subordinated
Lender to the bank account designated by Agent for the benefit of Lenders are
received in such bank account prior to 1:00 p.m., New York City time and
interest shall be calculated to and including such Business Day if the amounts
so paid by Subordinated Lender to the bank account designated by Agent are
received in such bank account later than 1:00 p.m., New York City time.

14.5 Such purchase shall be expressly made without representation or warranty of
any kind by Agent or any of the Senior Lenders as to any of the Senior Loans or
otherwise and without recourse to Agent or any of the Senior Lenders, except
that each Senior Lender shall represent and warrant:  (i) the amount of the
Senior Loans being purchased from such Senior, (ii) that such Senior Lender owns
such Senior Loans being sold by it and has not created any Lien on any such
Senior Loans, (iii) that such Senior Lender has the right to assign such Senior
Loans being assigned by it and the assignment is duly authorized, and (iv) Agent
is the current collateral agent and administrative agent under the Senior Loan
Documents and has not resigned or assigned its rights, duties or obligations as
such to any other person or entity.

14.6 Upon the delivery by Agent to Subordinated Lender of a notice of
Demand/Exercise Event, Agent and Senior Lenders will forbear from instituting
judicial proceedings or otherwise pursuing collection of the Senior Loans,
foreclosing on any lien or security interest on any of the Collateral or from
taking any other Senior Enforcement Action (other than actions taken by Agent in
connection with the collection of accounts receivable through lockbox or blocked
account arrangements, regardless of whether such collection occurs prior to or
following any Senior Event of Default), until the earlier of (i) the second
Business Day following the date of such delivery if a Buy-Out Notice then shall
not have been delivered to Agent on or before such second Business Day or (ii)
after delivery of a Buy-Out Notice to Agent, the fifteenth day following the
date of the delivery of such Buy-Out Notice if the purchase and sale of the
Senior Loans contemplated by Section 14.2 hereof pursuant to such Buy-Out Notice
and this Section 14 shall have not occurred on or before such fifteenth day;
provided, however, that nothing herein is intended to or shall restrict Agent’s
collection rights under Section 9-607 of the UCC with respect to the proceeds of
Collateral, including, without limitation, the collection and application of
proceeds of Accounts. Nothing in this Agreement, however, shall limit Agent’s
rights under the Senior Loan Documents to require that the Credit Parties cause
Account Debtors to make payments to a lockbox or to a blocked account or that
proceeds of Collateral be deposited in or remitted to a blocked account and to
apply such proceeds to the Senior Loans.

14.7 Each Credit Party hereby consents to any assignment to the Subordinated
Lender set forth in this Section 14.

15. Miscellaneous.  

15.1. Conflict. Subject to the applicable provisions of Section 15.6, in the
event of any conflict between any term, covenant or condition of this Agreement
and any term, covenant or condition of any of the Subordinated Debt Documents,
the provisions of this Agreement shall control and govern.

15.2. Headings.  The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

15.3. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument, but in making proof hereof, it shall
only be necessary to produce one such counterpart

-19-

--------------------------------------------------------------------------------

containing signatures pages signed by each party. Signatures by facsimile or by
electronic mail delivery of an electronic version of any executed signature page
to this Agreement shall bind the parties hereto.

15.4. Severability.  In the event that any provision of this Agreement is deemed
to be invalid, illegal or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.

15.5. Governing Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Maryland,
without regard to conflicts of law principles.

15.6. Relative Rights. This Agreement shall define the relative rights of Senior
Lenders and Subordinated Lender.  Nothing in this Agreement shall (a) impair, as
between the Credit Parties and Senior Lenders, on the one hand, and the Credit
Parties and the Subordinated Lender on the other hand, the obligation of the
Credit Parties with respect to the payment of the Senior Loans and the
Subordinated Debt and performance of their obligations under the Senior Loan
Documents and the Subordinated Note Documents, respectively, in accordance with
their respective terms, or (b) affect the relative rights of Senior Lenders or
Subordinated Lender with respect to any other creditors of the Credit Parties..

15.7. Entire Agreement. This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

-20-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an instrument executed and delivered under seal, the
parties have caused this Agreement to be executed under seal as of the date
first written above.

AGENT:

MIDCAP FUNDING X TRUST, a Delaware statutory trust, as successor-by-assignment
from MidCap Financial Trust

 

By:       Apollo Capital Management, L.P.,

            its investment manager

 

By:       Apollo Capital Management GP, LLC,

its general partner

 

 

By:    /s/ Maurice Amsellem (SEAL)

Name:  Maurice Amsellem

Title:    Authorized Signatory

 

 

Agent’s Signature Page to Subordination Agreement

 

--------------------------------------------------------------------------------

 

SUBORDINATED LENDER:

 

JACKSON INVESTMENT GROUP, LLC

 

 

By:    /s/ Douglas B. Kline (SEAL)

Name:  Douglas B. Kline

Title:  Chief Financial Officer

 

 

Address for Notice to Subordinated Lender:

 

 

Jackson Investment Group, LLC

2655 Northwinds Parkway

Alpharetta, Georgia 30009

Attn:  Richard L. Jackson

Telecopy Number:   678-495-5356

Telephone Number: 770-643-5605

 

with a copy to:

 

Kilpatrick Townsend & Stockton LLP

1100 Peachtree Street, N.E.

Atlanta, GA 30309

Attn:  David Stockton, Esq.

Telecopy Number:  (404) 815-541-3402

Telephone Number:  (404) 815-6444

 

 

 

Subordinated Lender’s Signature Page to Subordination Agreement

--------------------------------------------------------------------------------

 

PARENT:

STAFFING 360 SOLUTIONS, INC., a Nevada corporation

 

 

By:   /s/ Brendan Flood (Seal)

Name:  Brendan Flood
Title:  Executive Chairman

 

SUBSIDIARIES:

MONROE STAFFING SERVICES, LLC, a Delaware limited liability company

 

 

By:   /s/ Brendan Flood (Seal)

Name:  Brendan Flood
Title:  Executive Chairman

 

 

PEOPLESERVE, INC., a Massachusetts corporation

 

 

By:   /s/ Brendan Flood (Seal)

Name:  Brendan Flood
Title:  Executive Chairman

 

FARO RECRUITMENT AMERICA, INC., a New York corporation

 

 

By:   /s/ Brendan Flood (Seal)

Name:  Brendan Flood
Title:  Executive Chairman

 

LIGHTHOUSE PLACEMENT SERVICES, INC., a Massachusetts corporation

 

 

By:   /s/ David Faiman (Seal)

Name:  David Faiman
Title:  Treasurer, Secretary and Clerk

 

PEOPLESERVE PRS, INC., a Massachusetts corporation

 

 

By:   /s/ Brendan Flood (Seal)

Name:  Brendan Flood
Title:  Executive Chairman

Credit Parties’ Signature Page to Subordination Agreement